Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Lev et al., Aizawa and Yang et al. teach the claim limitations except, “wherein the battery module has a plurality of connection points distributed in the layered construction and formed in a welding process, the number of the connection points is greater than or equal to N, and each of the connection points is adapted to directly connect one of the first electrode leads of the first battery unit to at least one of the second electrode leads of the second battery unit so as to electrically connect the one of the first electrode leads of the first battery unit to the at least one of the second electrode leads of the second battery unit, wherein the first electrode lead extends in a first direction, and each of the N first electrode leads of the first battery unit has an avoidance area to avoid other first electrode lead in a second direction, wherein the connection point is disposed at the avoidance area so as to directly connect one of the first electrode leads of the first battery unit to at least one of the second electrode leads of the second battery unit, and the second direction intersects with the first direction.”
More specifically, it would have been obvious as of the effective filing dated of the claimed invention to have the battery connections with the specific structure as claim in order to have it is sufficient for the welding temperature to be higher than the melting point of the low melting point electrode lead, and there is no need for the welding temperature to be higher than .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINGWEN R ZENG/Examiner, Art Unit 1723